Nunez, J. (dissenting).
I dissent and vote to reverse the order appealed from and to deny the motion to dismiss the complaint.
This is a seaman’s action brought to recover damages for personal injuries sustained on board the defendants’ vessel while moored to a dock in Brooklyn, New York. The shipowner is a Panamanian corporation doing business in New York through its agent, a codefendant; the other defendant is a New York corporation. The injured seaman is a citizen of and signed the shipping articles in Colombia, South America. The court •below dismissed the complaint on the basis of forum non conveniens. Plaintiff was injured in the State of New York, and hospitalized here for several months. The law on the subject has been clearly stated by our Court of Appeals in De La Bouillerie v. De Vienne (300 N. Y. 60, 62): “ It is only when an action is brought by one nonresident against another for a tort committed outside the State that our courts may refuse *197to take cognizance of the controversy.” (Citing cases; emphasis supplied.)
The rule was restated in the case of Serralles v. Viader (149 N. Y. S. 2d 175, 177-178, affd. 285 App Div 947 [1st Dept., 1955]) as follows: “ Even assuming that all parties are citizens of Puerto Rico, the courts of this state have no discretion to refuse jurisdiction of a cause which arose within the state. Jurisdiction may he refused in an action between nonresidents in the one instance only where the action is brought for a tort committed outside the state. De La Bouillerie v. De Vienne, 300 N. Y. 60, 89 N. E. 2d 15.”
Our own court restated the rule in clear language in Creegan v. Sczykno (24 A D 2d 756).
The accident occurred in New York, the medical witnesses are in New York, the fact witnesses either reside in New York or are members of the crew of the vessel which comes to New York frequently. There are more substantial contacts with New York than any other forum. Relegating appellant to the courts in Panama, whose only contact is that the ship upon which the accident happened was flying the Panamanian flag, would be contrary to the interests of substantial justice.
Tilzer, Markewich and Steuer, JJ., concur with Stevens, P. J.; Nunez, J., dissents in opinion.
Order entered on September 5, 1968, affirmed, with $50 costs and disbursements to defendants-respondents-appellants.